       Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 JASON M.,

                           Plaintiff,

v.                                                     1:19-CV-0091
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 JUSTIN JONES, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            JASON PECK, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II               PETER JEWETT, ESQ.
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 18.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 2 of 12




       A.     Factual Background

       Plaintiff was born in 1979. (T. 132.) He completed high school. (T. 271.)

Generally, Plaintiff’s alleged disability consists of chronic pain disorder, degenerative

disc disease, myositis, mild facial pain disorder, chronic migraines, high cholesterol, and

acid reflux. (T. 270.) His alleged disability onset date is August 1, 2013. (T. 132.) His

date last insured is December 31, 2018. (Id.) His past relevant work consists of nurse’s

aide and security guard. (T. 271.)

       B.     Procedural History

       On May 27, 2015, Plaintiff applied for a period of Disability Insurance Benefits

(“SSD”) under Title II of the Social Security Act alleging an onset date of August 3,

2013. (T. 132.) Plaintiff’s application was granted with an adverse onset date of

January 22, 2015. (Id.) Plaintiff timely requested a hearing before an Administrative

Law Judge (“the ALJ”), appealing the adverse onset date. On October 23, 2017 and

again on December 20, 2017, Plaintiff appeared before the ALJ, Mary Mattimore. (T.

39-90, 91-125.) On February 13, 2018, ALJ Mattimore issued a written decision finding

Plaintiff not disabled under the Social Security Act. (T. 10-38.) On November 19, 2018,

the AC denied Plaintiff’s request for review, rendering the ALJ’s decision the final

decision of the Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial

review in this Court.

       C.     The ALJ’s Decision

       Generally, in her decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 16-33.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2018 and Plaintiff had not engaged in substantial



                                             2
            Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 3 of 12




gainful activity since August 1, 2013. (T. 16.) Second, the ALJ found Plaintiff had the

severe impairments of: chronic headaches, chronic pain disorder, degenerative disc

disease, myalgia and myositis, cervicalgia, arthritis of the hands and feet, myofascial

pain disorder, a depressive disorder, and an anxiety disorder. (Id.) Third, the ALJ

found Plaintiff did not have an impairment that meets or medically equals one of the

listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T. 16.)

Fourth, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform

medium work as defined in 20 C.F.R. § 404.1567(c), and further Plaintiff:

        is able to lift and/or carry no more than fifty pounds. [Plaintiff] is able to sit
        four hours in an eight-hour workday, but only two hours at one time.
        [Plaintiff] is able to stand four hours in an eight-hour workday but only two
        hours at one time. [Plaintiff] is able to walk five hours in an eight-hour
        workday but only three hours at one time. [Plaintiff] is able to frequently
        push/pull with either hand, but he is unable to climb ladders, scaffolds, or
        ropes. [Plaintiff] is unable to work at unprotected heights or operate heavy
        machinery, but he is able to frequently climb stairs and ramps as well as
        frequently balance, stoop, kneel, crouch, and crawl. [Plaintiff] is
        occasionally able to operate a motor vehicle. [Plaintiff] is able to tolerate
        moderate noise levels (as defined in the Selected Characteristics of
        Occupations, Appendix D) and he is able to tolerate occasional exposure to
        temperature extremes as well as bright, flashing, and flickering lights. The
        claimant is able to perform a low-stress job, defined as able to perform
        simple, routine work and make simple workplace decisions. In addition, due
        to headaches, [Plaintiff] will be off-task for less than 10% of an eight-hour
        workday.

(T. 19.) 1 Fifth, the ALJ determined Plaintiff unable to perform past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 31-32.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        1        Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work. 20 C.F.R. § 404.1567(c).

                                                   3
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 4 of 12




       Plaintiff makes one argument in support of his motion for judgment on the

pleadings. Plaintiff argues the ALJ did not consider the effect of Plaintiff’s mental

limitations in a closed period of disability and the ALJ should have evaluated Plaintiff’s

functional abilities during the period before Plaintiff began to improve with medication

changes. (Dkt. No. 7 at 16-22.) Plaintiff also filed a reply in which he reiterated his

original arguments. (Dkt. No. 12.)

       B.     Defendant’s Arguments

       In response, Defendant makes one argument. Defendant argues Plaintiff was

not entitled to a closed period of disability. (Dkt. No. 11 at 5-9.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).




                                              4
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 5 of 12




       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation




                                             5
            Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 6 of 12




process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

        (1) whether the claimant is currently engaged in substantial gainful activity;
        (2) whether the claimant has a severe impairment or combination of
        impairments; (3) whether the impairment meets or equals the severity of the
        specified impairments in the Listing of Impairments; (4) based on a ‘residual
        functional capacity’ assessment, whether the claimant can perform any of
        his or her past relevant work despite the impairment; and (5) whether there
        are significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's residual functional capacity, age,
        education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.     ANALYSIS

        Plaintiff argues the ALJ should have considered a closed period of disability

because prior to October 2016 Plaintiff’s mental health caused “far more restrictive”

functional limitations. (Dkt. No. 7 at 16-22.) Plaintiff also argues the ALJ erred in

relying on consultative examiner’s opinion because it was provided “outside a potential

closed period.” (Id. at 16.) 2 For the reasons outlined below, Plaintiff’s arguments fail.

        Under the regulations, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A); see 20 C.F.R. § 404.1509. “A closed period of disability is applicable to

instances where a claimant is found disabled for a finite period of time, albeit a



        2         Plaintiff does not argue the ALJ erred in her physical RFC determination, nor does
Plaintiff argue the ALJ’s mental RFC determination fails to reflect his functional abilities after October
2016. Therefore, for ease of analysis, only the relevant portions of the record will be addressed herein.



                                                     6
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 7 of 12




continuous period of not less than 12 months, following the date of the claim.” Keller v.

Comm'r of Soc. Sec., 394 F. Supp. 3d 345, 352 (W.D.N.Y. 2019) (citing Rosado v.

Berryhill, No. 15-CV-00717, 2018 WL 618103, at *5 (W.D.N.Y. Jan. 30, 2018).

       As an initial matter, Plaintiff alleges a closed period of disability for the first time

before the District Court. In Colling v. Barnhart, 254 F. App'x 87, 89 (2d Cir. 2007),

plaintiff argued for the first time before the Circuit she was entitled to benefits for a

closed period of time. The Second Circuit was “reluctant to consider” a new issue

where plaintiff had “ample opportunity to raise the issue below, and deciding the issue

would require making new factual determinations.” Colling, 254 F. App'x at 89. The

Court concluded plaintiff’s argument waived, “[b]ecause the claim for a closed period of

disability would require a new factual inquiry into whether [plaintiff’s] condition worsened

in 2000 and then improved in 2003.” Id.

       Here, Plaintiff was represented by counsel at all stages of the application

process. (T. 126.) At no time during his application process did Plaintiff request a

closed period of disability. Indeed, Plaintiff was awarded benefits on application with an

adverse onset date of January 22, 2015. (T. 132, 151.) Plaintiff, through counsel,

requested a hearing before an ALJ. (T. 157-158.) Plaintiff, and counsel, appeared at

two hearings before the ALJ and at neither hearing did Plaintiff request a closed period

of disability. (T. 39-90, 91-125.) In her February 26, 2018 letter to the AC, Plaintiff’s

counsel did not assert a closed period of disability. (T. 246-247.) Therefore, at no point

during the administrative process did Plaintiff request the period under review be

amended to a closed period, “[b]ecause the claim for a closed period of disability would

require a new factual inquiry” the argument is waived. Colling, 254 F. App'x at 89.



                                               7
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 8 of 12




       In reviewing the Commissioner's denial of benefits, the reviewing court must

uphold the decision unless it is not supported by substantial evidence or is based on an

error of law. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). The reviewing

court is not charged with deciding de novo whether the plaintiff was disabled, rather, “[i]f

there is substantial evidence to support the determination, it must be upheld.” Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013). “Even where the administrative record may

also adequately support contrary findings on particular issues, the ALJ's factual findings

must be given conclusive effect so long as they are supported by substantial evidence.”

Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010).

       Simply put, the ALJ “cannot be faulted for failing to consider something that

plaintiff did not ask [him] to consider.” Czerwiec v. Comm'r of Soc. Sec., No. 18-CV-849

HBS, 2019 WL 5387453, at *5 (W.D.N.Y. Oct. 22, 2019); see Suttles v. Berryhill, No.

8:17-CV-0476, 2018 WL 2926273, at *10 (N.D.N.Y. June 11, 2018), aff'd, 756 F. App'x

77 (2d Cir. 2019) (“Plaintiff bears the ultimate burden to prove disability and her failure

to raise intellectual disability as a basis for her alleged disability until this appeal is

questionable.”).

       Of note, Defendant does not assert Plaintiff waived his argument regarding a

closed period and addressed his argument on the merits. (Dkt. No. 11.) In arguing the

ALJ committed legal error in failing to consider a closed period based on the evidence in

the record, Plaintiff is actually arguing substantial evidence in the record supported a

finding of disability. Pellam v. Astrue, 508 F. App'x 87, 91 (2d Cir. 2013) (“We think that

Pellam is, in reality, attempting to characterize her claim that the ALJ's determination

was not supported by substantial evidence as a legal argument in order to garner a



                                                8
        Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 9 of 12




more favorable standard of review.”). For the reasons outlined below, the ALJ properly

assessed Plaintiff’s mental RFC during the entire period in question and substantial

evidence supported her determination.

       In so far as Plaintiff argues the ALJ’s mental RFC determination was not

supported by substantial evidence, Plaintiff’s argument fails. In support of his argument,

Plaintiff cites evidence which he suggests supports greater limitations. (Dkt. No. 7 at

16-22.) However, under the substantial evidence standard of review, it is not enough

for Plaintiff to merely disagree with the ALJ’s weighing of the evidence or to argue that

the evidence in the record could support her position. Substantial evidence “means -

and means only - such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154, 203 L.

Ed. 2d 504 (2019) (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59

S.Ct. 206, 83 L.Ed. 126 (1938)). Plaintiff must show that no reasonable factfinder could

have reached the ALJ’s conclusions based on the evidence in record. See Brault v.

Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d Cir. 2012); see also Wojciechowski v.

Colvin, 967 F.Supp.2d 602, 605 (N.D.N.Y. 2013) (Commissioner’s findings must be

sustained if supported by substantial evidence even if substantial evidence supported

the plaintiff’s position); see also Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991)

(reviewing courts must afford the Commissioner’s determination considerable deference

and cannot substitute own judgment even if it might justifiably have reached a different

result upon a de novo review). Although Plaintiff provides evidence in the record, he

asserts supports greater limitations, he fails to show that no reasonable factfinder could

have reached the ALJ’s conclusion.



                                             9
       Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 10 of 12




       Here, the ALJ properly assessed Plaintiff’s mental impairments and substantial

evidence supported the ALJ’s mental RFC for the entire period in question. In

assessing Plaintiff mental impairments, the ALJ properly and thoroughly outlined the

medical evidence in the record. The ALJ considered treatment received from Alfred

Belen, III, M.D. (T. 26, 28-29.) The ALJ also considered treatment received from

various providers with DENT, Lake Shore Health Care Center, and Hamburg

Counseling. (T. 27-30.) Lastly, the ALJ considered the medical examination and

opinion of consultative examiner, Susan Santarpia, Psy.D. (T. 29.) The ALJ concluded

the RFC was supported by Dr. Santarpia’s opinion, her mental status examination

results, and the consistency of her opinion with the “longitudinal medical evidence”

including treatment observations and GAF scores. (T. 30.)

       The ALJ properly afforded “very significant” weight to Dr. Santarpia’s opinion. (T.

30.) Dr. Santarpia opined Plaintiff was capable of understanding, remembering, and

applying simple and complex directions and instructions. (T. 930.) She opined Plaintiff

was about to use judgment to make work-related decisions; interact adequately with

supervisors, coworkers, and the public; sustain concentration and perform tasks at a

consistent pace; sustain an ordinary routine and regular attendance; regulate emotions;

control behavior; and maintain well-being and personal hygiene. (Id.)

       It is well settled that an ALJ is entitled to rely upon the opinions of both examining

and non-examining State agency medical consultants, since such consultants are

deemed to be qualified experts in the field of social security disability. See 20 C.F.R. §§

404.1512(b)(6), 404.1513(c), 404.1527(e). Second Circuit case law states a

consultative examiner’s opinion may provide substantial evidence supporting the ALJ’s



                                             10
          Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 11 of 12




determination. See Lamond v. Astrue, 440 F. App’x 17, 21-22 (2d Cir. 2011); Netter v.

Astrue, 272 F. App’x 54, 55-56 (2d Cir. 2008) (report of a consultative physician may

override opinion of a treating physician, provided it is supported by substantial evidence

in the record); Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983) (report of a

consultative physician may constitute substantial evidence to contradict the opinion of a

treating physician).

          Overall, the ALJ has the duty to evaluate conflicts in the evidence. See 20

C.F.R. § 404.1567(c)(i); Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 7 (2d Cir.

2017) (“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”)

(quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)). Plaintiff may disagree

with the ALJ's conclusion; however, the Court must “defer to the Commissioner's

resolution of conflicting evidence” and reject the ALJ's findings “only if a reasonable

factfinder would have to conclude otherwise.” Morris v. Berryhill, 721 F. App’x 29 (2d

Cir. 2018) (internal citations and quotations omitted); Krull v. Colvin, 669 F. App'x 31 (2d

Cir. 2016) (the deferential standard of review prevents a court from reweighing

evidence).

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 7) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 11)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further



                                              11
         Case 1:19-cv-00091-WBC Document 19 Filed 03/17/21 Page 12 of 12




         ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:         March 17, 2021




                                           12
